Citation Nr: 1440331	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-27 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a sinus disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to August 1985 and November 1990 to July 1991.  This included deployment to Southwest Asia from January 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2013, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

Initially, the Board notes that the Veteran filed a timely notice of disagreement with the September 2008 rating decision in November 2008, and that the RO responded with a statement of the case in January 2011.  The Veteran filed his substantive appeal in October 2011; thus, it was untimely.  However, the RO issued a supplemental statement of the case (SSOC) in June 2013, and certified the appeal to the Board in July 2013.  Thus, the issues are before the Board as the RO has waived the requirement for a timely filed substantive appeal.  See Percy v. Shinseki, 23. Vet. App. 37 (2009). 

The Veteran's appeal originally included a claim for PTSD.  Before the matter was certified to the Board, however, in a June 2013 rating decision, the RO granted service connection.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available indicates that the Veteran did not initiate an appeal with the assigned initial rating or effective date.  Thus, those matters are not in appellate status.  See Grantham, 114 F.3d at 1158.  As the RO's June 2013 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

At his August 2013 hearing, subsequent to the RO's June 2013 SSOC, the Veteran submitted additional private treatment records in support of his claims.  Referral to the RO of the evidence received directly by the Board is generally required, but the Veteran's representative submitted a waiver allowing the Board's initial review of this new evidence.  See 38 C.F.R. § 20.1304 (2013).

The Veterans Benefits Management System only contains records that are either duplicative or irrelevant to the issue on appeal.  A review of the Veteran's Virtual VA claims file reveals the videoconference hearing transcript and records from the Montgomery VA Medical Center (VAMC) for treatment from February 2011 to May 2013.  However, the RO considered these records in the June 2013 SSOC.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain VA examinations.  VA must provide an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, or a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service connected disability.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Regarding the Veteran's headache disorder, he has claimed service connection based on his exposure to SCUD missiles, sand storms, and smoke from burning oil fields in Southwest Asia during his deployment for the Persian Gulf War.  At his August 2013 hearing, he additionally argued that his headaches are a symptom of his PTSD.  Private treatment records show treatment of headaches since at least July 1993, an abnormal CT scan in May 2003, an assessment of tension headaches versus migraines in May 2003, complaint of sinus headaches in February 2008, and an assessment of migraine in December 2008.  Additionally, the VA treatment records show an impression of vascular headaches in August 2008, and a neurologist's diagnosis for chronic migraine headaches in October 2009.  Therefore, remand is required for a VA examination to determine the nature and etiology of his current headache disorder, and to provide the Veteran with corrective VCAA notice as to the elements of secondary service connection.  

Regarding the Veteran's sinus disorder, he has similarly argued that his exposure to sand storms and smoke from burning oil fields in Southwest Asia have caused his sinus problems.  In February 2008, the Veteran submitted a buddy statement describing in-service difficulty breathing in Iraq.  At his August 2013 hearing, he described sooty and bloody nasal discharge.  The private treatment records show January 2000 assessment of left maxillary sinusitis, with prescriptions for allergy medications and nasal sprays.  The VA treatment records additionally showing diagnosis for allergic rhinitis as early as May 2007.  Therefore, remand is required for a VA examination to determine the nature and etiology of his sinus disorder.  

Moreover, the Veteran further testified that he has received treatment with Dr. WWF since 2003, and is in receipt of Social Security Administration (SSA) benefits based on disability.  Although he specified that his SSA benefits are not based on his headaches, he did not specify that they are not based on his sinus problems.  Additionally, while the RO has requested Dr. WWF's treatment records in December 2007, and received them in January 2008; those records only showed treatment in May and June of 2007.  The RO also requested and received treatment records from Dr. RNB of the Selma Medical Associates in December 2007, and the Veteran submitted additional treatment records from the Selma Medical Associates at his August 2013 hearing.  On remand, the AOJ should also obtain any available, outstanding records.  


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter in connection with his claim of entitlement to secondary service connection for a sinus disorder.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.

2.  Contact any appropriate VA medical facility, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Montgomery and Tuskegee VAMCs for treatment since May 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any records from Dr. WWF for treatment since 2003 and Dr. RNB of the Selma Medical Associates since December 2008.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

4.  Obtain the SSA records pertinent to the Veteran's claim for disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

5.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his headache disorder.  The paper and electronic claims file must be made available to and reviewed by the examiner.  The examiner must state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

The examiner must state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's headache disorder is related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In offering this opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.  

Specifically, the examiner should consider: the Veteran's service in Southwest Asia, and his exposure to SCUD missiles, sand storms, and smoke from burning oil fields; his lay statements attesting to this exposure; the private treatment records showing treatment for headaches since July 1993, abnormal CT scan in May 2003, assessment of tension headaches in May 2003, complaint of sinus headaches in February 2008, and assessment of migraine in December 2008; and the VA treatment records showing an impression of vascular headaches in August 2008, and a neurologist's diagnosis for chronic migraine headaches in October 2009.  The examiner must note such consideration.

The examiner must also provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed headache disorder was caused or aggravated by his service-connected PTSD.  If the examiner finds that PTSD aggravated the headache disorder, the examiner must provide an opinion regarding the baseline level of severity of the headache disorder prior to onset of aggravation.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In offering this opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.  

6.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his sinus disorder.  The paper and electronic claims file must be made available to and reviewed by the examiner.  The examiner must state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

The examiner must state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's sinus disorder is related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In offering this opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.  

Specifically, the examiner should consider: the Veteran's service in Southwest Asia and his exposure to sand storms and smoke from burning oil fields there, his own lay statements attesting to this exposure and in-service symptoms such as sooty or bloody nasal discharge, the February 2008 buddy statement reporting the Veteran's in-service difficulty breathing while deployed to Iraq, the private treatment records showing January 2000 assessment of left maxillary sinusitis, and the VA treatment records showing diagnosis for allergic rhinitis as early as May 2007.  The examiner must note such consideration.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice was returned as undeliverable.

8.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

